Citation Nr: 0430057	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  99-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for pleurisy and 
residuals of a left spontaneous pneumothorax. 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for arteriosclerotic 
heart disease with angina. 

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for hypertension. 

4.  Entitlement to service connection for pleural changes or 
fibrosis, claimed as due to asbestos exposure. 

5.  Entitlement to service connection for bilateral hearing 
loss. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Barbara Scott-Girard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1951.  He apparently was a member of the Naval 
Reserves from 1954 to 1956, serving periods of active duty 
for training (ACDUTRA).  

Service connection for residuals of pleurisy, left 
spontaneous pneumothorax, and arteriosclerotic heart disease 
with angina and hypertension was previously denied by the 
Board of Veterans' Appeals (Board) in a decision of April 
1985.  Subsequently, a rating action of May 1989 confirmed 
the denial of the claims for service connection for residuals 
of pleurisy, left spontaneous pneumothorax, and 
arteriosclerotic heart disease with angina and hypertension.  
A notice of disagreement (NOD) to that determination was 
received in August 1989.  A statement of the case was issued 
in September 1989; however, no substantive appeal was 
received from the veteran.  Therefore, that decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).  

This current matter comes before the Board on appeal from 
rating decisions of the Philadelphia, Pennsylvania, Regional 
Office (RO).  By a rating action of April 1999, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for pleurisy and residuals of a left 
spontaneous pneumothorax.  The veteran perfected a timely 
appeal of that decision.  

In April 2000, the Board remanded the case to the RO for 
further development.  In July 2001 the veteran offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  In December 2001, the Board again remanded the case 
to the RO for further development.  

By a rating action of January 2004, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for 
arteriosclerotic heart disease with angina and hypertension.  
That rating action also denied service connection for pleural 
changes, secondary to asbestos exposure, bilateral hearing 
loss, tinnitus, and entitlement to a total disability rating 
based on individual unemployability (TDIU) by reason of 
service-connected disabilities.  The veteran perfected a 
timely appeal to that decision.  

On October 6, 2004, the Board granted the veteran's motion 
for advancement of his appeal on the Board's docket.  38 
C.F.R. § 20.900(c) (2003).  

The issues of entitlement to service connection for hearing 
loss, tinnitus, pleurisy and residuals of a left spontaneous 
pneumothorax, as well as the TDIU issue, are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claims decided herein, and has obtained and 
fully developed all evidence necessary for the equitable 
disposition of these claims.  

2.  In a final decision dated in May 1989, the RO found that 
new and material evidence had not been submitted to warrant 
reopening the veteran's claim of entitlement to service 
connection for pleurisy and residuals of left spontaneous 
pneumothorax.  

3.  Evidence added to the record since the May 1989 decision 
includes private treatment records, VA medical records, 
testimony offered by the veteran, as well as lay statements.  
This evidence bears directly and substantially upon the 
subject matter now under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

4.  In an unappealed decision of May 1989, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for arteriosclerotic heart disease with 
angina on the basis that new and material evidence had not 
been submitted to warrant reopening the claim.  

5.  Although new, the evidence received since the May 1989 RO 
rating decision does not raise a reasonable possibility of 
substantiating the claim for arteriosclerotic heart disease 
with angina.  

6.  In that May 1989 rating decision, the RO also denied 
reopening the veteran's claim for entitlement to service 
connection for hypertension.  He did not perfect a timely 
appeal to that decision.  

7.  The additional evidence received since the May 1989 RO 
rating decision does not raise a reasonable possibility of 
substantiating the claim for hypertension.  

8.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  

9.  There is no evidence that the veteran was exposed to 
asbestos during service.  

10.  Competent medical evidence of record does not 
demonstrate a relationship between the veteran's claimed 
pleural changes and his active service to include exposure to 
asbestos.  


CONCLUSIONS OF LAW

1.  The RO's May 1989 denial of the veteran's petition to 
reopen his claim for entitlement to service connection for 
pleurisy and residuals of left spontaneous pneumothorax is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200 (2003).  

2.  Evidence submitted since the May 1989 denial of the 
veteran's petition to reopen his claim for entitlement to 
service connection for pleurisy and residuals of left 
spontaneous pneumothorax is new and material; thus, the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

3.  The evidence submitted since the May 1989 rating 
decision, wherein the RO denied the veteran's attempt to 
reopen his claim of entitlement to service connection for 
arteriosclerotic heart disease with angina, is not new and 
material; therefore, this claim cannot be reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2003).  

4.  The evidence submitted since the May 1989 rating 
decision, wherein the RO also denied the veteran's attempt to 
reopen his claim of entitlement to service connection for 
hypertension, is not new and material; therefore, this claim 
cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2003).  

5.  Pleural changes or fibrosis, claimed as due to asbestos 
exposure, were not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claims in letters dated in 
April 2001, December 2002, January 2003, May 2003, September 
2003, and October 2003.  He was also notified by the rating 
decisions of April 1999, and January 2004; the statements of 
the case dated in August 1999, and March 2004; the April 2000 
and December 2001 Board remands; and the supplemental 
statements of the case dated in April 2003 and March 2004.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2001, December 2002, 
January 2003, May 2003, September 2003, and October 2003 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in the above-cited letters was not given prior to 
the first agency or original jurisdiction (AOJ or RO) 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).  

All medical and other evidence cited by the veteran as 
relevant to his claims either has been obtained or, if not, 
is unobtainable.  Unfortunately, all of his service medical 
records (SMRs) could not be obtained.  As a means of 
obtaining the missing SMRs, the RO contacted the NPRC in St. 
Louis, Missouri, which is a military records repository.  The 
NPRC indicated that the veteran's SMRs were destroyed in a 
fire at that facility in 1973; the NPRC subsequently 
submitted Daily Sick Reports, dated in May, June and July 
1951.  The RO also obtained records of several private 
doctors the veteran cited as supportive of his claims.  

In this regard, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Under 
the circumstances of this case, the Board finds that the 
intent and purpose of the VCAA were satisfied by the notice 
given to the veteran, and he was not prejudiced by any defect 
in the timing of that notice.  The Board may therefore 
proceed to adjudicate the claims at issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The records indicate that the veteran served on active duty 
from September 1950 to October 1951.  The veteran's discharge 
certificate (DD Form 214) indicates that his military 
occupational specialty was as a personnel specialist.  
Regardless of multiple search requests, the RO has not been 
able to locate any service medical records for the veteran, 
and the records are presumed to have been destroyed in the 
fire at the NPRC in 1973.  The only service medical record on 
file are Daily Sick Reports, dated in May 1951, June 1951, 
and July 1951, indicating that the veteran was seen for 
treatment; however, no specific illness was noted.  

The veteran's initial claim for service connection (VA Form 
21-526) was received in August 1982.  Submitted in support of 
his claim was a private treatment report from Dr. J. A. 
Wagner, dated in August 1982, indicating that he had been 
treating the veteran since 1981.  He noted that the veteran 
had suffered from hypertension since 1956; he also noted that 
the veteran suffered from a collapsed lung in 1956.  He 
reported blood pressure reading of 150/100 in June 1981, and 
a reading of 196/110 in August 1982.  Examination of the 
heart was normal, with no abnormal sounds or murmurs.  The 
pertinent diagnosis was hypertensive vascular disease.  

Received in November 1982 was a private hospital report which 
shows that the veteran was admitted to a hospital in July 
1956 for treatment of a spontaneous pneumothorax.  It was 
noted that the veteran was doing well until two weeks ago, 
when he developed shortness of breath and panting 
perspirations.  He was initially treated for asthma; however, 
he continued to suffer from severe dyspnea and acute chest 
pain on the left.  He was seen by a private doctor, who gave 
him a diagnosis of spontaneous pneumothorax.  He was kept at 
home on bed rest, but chest x-rays failed to disclose any 
expansion of the collapsed lung.  The veteran gave no history 
of cough or other shortness of breath; however, he reported 
receiving treatment for pleurisy in the army a few years ago.  
There was no history of diabetes, hypertension, rheumatic 
fever or other forms of heart disease.  A progress note, 
dated in August 1982, reported that the veteran felt well; 
and, serial x-rays showed almost complete reexpanding of the 
left lung with disappearance of the pleural effusion.  The 
discharge diagnosis was spontaneous pneumothorax, left.  

Received in February 1983 was the report of a Civil Service 
Retirement Examination, dated in November 1973, indicating 
that the veteran was seen in May 1967 because of headaches, 
chest pain, and tension.  At that time, a blood pressure of 
220/124 was found to exist.  Since that time, he continued to 
suffer from anginal chest pain, headaches and tension, 
created by the demanding nature of his job and high blood 
pressure.  Following a physical examination, the veteran was 
diagnosed with essential hypertension, severe; chronic angina 
pectoris, moderate; arteriosclerotic heart disease, probably 
including the main peripheral circulation; and stress-tension 
syndrome from adult situational reaction.  

In a private medical statement, dated in February 1983, Dr. 
Joseph A. Wagner indicated that he has treated the veteran 
since January 1981 for several disabilities, including 
hypertension.  Dr. Wagner noted that the veteran suffered a 
collapsed lung in 1956, and he also became aware that he 
suffered from hypertension in 1956.  

Received in February 1983 was a statement from Dr. Robert M. 
Fisher, indicating that he had been seeing the veteran since 
1967, and the veteran had been on medication for hypertension 
since that time.  Dr. Fisher indicated that he last saw the 
veteran in October 1980.  He noted that the veteran's blood 
pressure had remained high over the years.  In 1978, he 
complained of impotence, which was caused by medication; 
therefore, said medication was stopped.  Dr. Fisher stated 
that the veteran had no angina, congestive heart failure 
arrhythmia, or renal disease.

In a decision, dated in April 1985, the Board determined that 
"even assuming that the veteran was treated for pleurisy in 
service, the condition was obviously acute and resulted in no 
permanent disability, as there have been no objective 
findings of residuals of pleurisy since his discharge."  The 
Board also determined that the occurrence of the left 
spontaneous pneumothorax in 1956 was too remote from the 
veteran's period of military service to establish onset in 
service or relationship to any incident of service.  It was 
also determined that neither hypertension nor 
arteriosclerotic heart disease was demonstrated during 
service or until several years thereafter.  

In December 1988, the NPRC informed VA that a search of 
Surgeon General's Office records for the veteran had produced 
negative results.  In March 1989, the veteran completed a NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  The form provides the name and location of an 
Army hospital in New Orleans, Louisiana, where the veteran 
claims he was treated during service, along with dates of 
alleged treatment.  In May 1989, NPRC informed VA that it 
searched service records for the 381st Transport Battalion 
Headquarter and service company from May 1, 1951, to August 
31, 1951; medical records of that unit for May, June and July 
1951 failed to list subjects.  NPRC also attached Daily Sick 
Reports for May and June 1951.  

Received in July 1997 was a statement in support of claim (VA 
Form 21-4138), wherein the veteran requested to reopen his 
claims of entitlement to service connection for pleurisy, 
spontaneous pneumothorax, and hypertensive heart disease.  
Submitted in support of the claim was a newspaper article 
regarding an incident in which a pair of scissors was 
accident left in a woman's stomach during an operation more 
than 20 years earlier.  

Received in February 1999 was a copy of a chest x-ray, dated 
September 12, 1956, indicating a finding of a left 
spontaneous pneumothorax in July 1956.  The x-ray report 
noted findings of residual pleural changes at the left base, 
which may be the result of a previous pneumothorax.  A chest 
x-ray, dated in April 1958, indicated that there was no 
abnormality of the heart and lungs.  

At his personal hearing in July 2001, the veteran indicated 
that he was treated for pleurisy while on active duty with 
the 381st Transportation Battalion, stationed at New Orleans, 
Louisiana.  The veteran stated that scar tissue was 
discovered on his left lung following military service.  The 
veteran maintained that, while his service medical records 
were destroyed in a fire, he was indeed hospitalized and 
treated for a collapsed lung in service.  The veteran also 
reported that he was in the Reserves and on active duty when 
his lung collapsed in 1956; he stated that he was stationed 
with the 79th Infantry Division of the 210th Field Artillery 
Battalion.  The veteran indicated that his last period of 
active duty for training was in the summer of 1956; he was on 
a weekend drill when he started experiencing shortness of 
breath, and he later learned that he suffered a collapsed 
lung.  

In a response from NPRC, dated in June 2002, it was noted 
that the veteran's record was fire related, and there were no 
service medical records or SGOs available.  

Received in April 2002 was a buddy statement from an 
individual, indicating that he was in the United States Army 
Active Reserve with the veteran; he noted that they served 
with the 210th Field Artillery Battalion, 79th Infantry 
Division in 1956.  

Received in August 2002 were VA progress notes, dated from 
November 1998 to July 2002, which show that the veteran 
received treatment for several disabilities, including 
coronary artery disease, and hypertension.  During a clinical 
visit in February 1999, the lungs were reported to be clear.  
Subsequently received in October 2002 were private treatment 
reports, dated from May 1986 to August 1994, reflecting 
treatment for several disabilities.  These records show that 
the veteran was admitted to a private hospital in May 1986; 
at that time, it was noted that the chest x-ray showed no 
acute pathology within the chest; there was calcification 
noted within the aortic arch.  The heart was not enlarged.  
There was a small amount of calcification within the right 
diaphragmatic pleura raising the question of asbestos 
exposure, which he had for about three months 40 years ago.  
The diagnoses were paresthesias and numbness of distal right 
upper extremity, predominantly in the ulnar distribution; 
hypertension; and peripheral vascular disease.  A chest x-
ray, dated in January 1992, noted that the lungs appeared 
free of active parenchymal disease; the results of old 
calcified granulomatous disease were noted.  Calcification 
was noted along the right diaphragmatic pleura suggesting 
previous asbestos exposure.  The heart was not enlarged.  The 
pulmonary vasculature was not engorged.  

Also received in October 2002 was a medical statement from 
Dr. John P. Fisher, dated in October 2001, indicating that 
the veteran appeared to be asymptomatic from a cardiac 
perspective following his inferior myocardial infarction in 
1993.  At that time, cardiac catheterization demonstrated the 
presence of multi-vessel disease, for which medical therapy 
was recommended.  

Received in December 2002 were VA outpatient treatment 
reports, dated from August 2001 to December 2002, which show 
that the veteran received treatment for several disabilities, 
including coronary artery disease, and hypertension.  During 
a VA examination in February 2003, the veteran indicated that 
he periodically had tinnitus in his right ear.  He indicated 
that he was exposed to excessive noise when he was on active 
duty in the military; at that time, he was exposed to 
excessive noise in the field artillery and he was around 
tanks and gunfire for three years.  The veteran also reported 
that in a specific incident in 1954, a shell exploded nearby 
and he had difficulty hearing afterwards for several days.  
However, no diagnosis of tinnitus was reported.  

Received in August 2003 was a copy of a chest x-ray, dated in 
June 1993, indicating that the examination of the chest 
showed no active parenchymal lung disease.  There was 
calcification of the diaphragmatic pleura noted on the right, 
which could be due to old asbestos exposure.  There was mild 
left ventricular enlargement, and arteriosclerotic aortic 
change.  Calcified hilar nodes were noted on the left due to 
an old healed process.  The impression was no acute process; 
evidence of old asbestos exposure; and mild left ventricular 
enlargement.  Duplicates of this chest x-ray were 
subsequently received in September and October 2003.  

Received in September 2003 was an article from The Merck 
Manual of Diagnosis and Therapy, regarding pleural fibrosis 
and calcification.  Subsequently received in December 2003 
were articles regarding the presence of asbestos at Fort 
Eustis, Virginia.  

Received in August 2004 were private treatment reports, dated 
from February 1983 to December 2003, regarding treatment 
accorded to the veteran for coronary artery disease.  In a 
medical statement, dated in June 1984, Dr. Joseph Wagner 
reported that the veteran had been under his care since 1981.  
Dr. Wagner indicated that the veteran reported a history of a 
collapsed lung in 1956, but he was not the attending 
physician at that time.  He stated "if he told me of 
pleurisy while in the service, I do not have it as a note in 
my records."  Dr. Wagner also stated that it was conceivable 
that such pleuritic disease could be responsible for the 
veteran's collapsed lung and for continued pain.  Dr. Wagner 
explained that when the veteran came to see him in 1981, it 
was for treatment for hypertension.  In a subsequent 
statement in August 1984, Dr. Wagner stated that, although 
the veteran did return to his practice in 1981, the veteran 
was admitted to his service in 1956 with a spontaneous 
pneumothorax on the left.  


III.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen the previously denied 
claim of service connection for pleurisy and residuals of 
left spontaneous pneumothorax was received prior to that 
date, in July 1997, those regulatory provisions do not apply.  

However, the veteran filed his petition to reopen the claims 
for service connection for arteriosclerotic heart disease and 
hypertension after August 29, 2001, so the Board will apply 
these revised provisions, including insofar as the new 
definition of what constitutes new and material evidence.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

IV.  Legal analysis-New and Material evidence.

A.  New and material evidence to reopen the claim for service 
connection for pleurisy and residuals of a left spontaneous 
pneumothorax. 

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the May 1989 RO 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The evidence added to the record since the May 1989 denial 
includes the veteran's testimony at a hearing in July 2001, a 
chest x-ray, dated in September 1956, reflecting residual 
pleural changes at the left base, which may be the result of 
a previous pneumothorax.  Also added to the record was a 
buddy statement from an individual who claims to have served 
with the veteran in the Army reserves in 1956.  This evidence 
was not previously of record, and is not cumulative or 
duplicative of evidence before the RO in May 1989.  Hence, 
the evidence is "new" within the meaning of 38 C.F.R. 
§ 3.156.  Moreover, as this evidence establishes that the 
veteran experienced a collapsed lung in July 1956 and 
suffered a spontaneous pneumothorax in 1956, with x-ray 
evidence of a prior spontaneous pneumothorax, and lay 
evidence attesting to the veteran's service in the Army 
reserves in 1956, not shown in May 1989, the Board finds that 
the evidence is "material"-that is, it is so significant that 
it must considered to fairly decides the merits of the claim 
for service connection.  

While the Board notes that the evidence does not clearly 
establish that the veteran was on active duty when he 
suffered a collapsed lung and spontaneous pneumothorax in 
1956, the Board notes that, to support a reopening, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  Additionally, the 
statements from Dr. Wagner suggest that an in-service episode 
of pleurisy could have been responsible for the veteran's 
collapsed lung.  The Board finds that the above-described 
evidence meets that standard, in the instant case.  

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for pleurisy 
and residuals of a left spontaneous pneumothorax have been 
met, and de novo consideration of the claim for service 
connection is warranted.  

B.  New and material evidence to reopen the claim for service 
connection for arteriosclerotic heart disease and 
hypertension.  

The veteran's claim for service connection for hypertension 
and arteriosclerotic heart disease has been considered and 
denied.  In a decision of April 1985, the Board determined 
that neither hypertension nor arteriosclerotic heart disease 
was demonstrated during service or until several years 
thereafter.  In May 1989, the RO determined that no new and 
material evidence had been submitted to reopen the claims for 
service connection for hypertension and arteriosclerotic 
heart disease.  

Because the appellant did not appeal the May 1989 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, as noted above, pertinent law and 
regulation provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Evidence considered by the RO in May 1989 included daily sick 
reports from the NPRC, showing that the veteran was seen on 
sick call in May, June and July 1951; however, no specific 
disability was listed.  The evidence also included the report 
of a Civil Service Retirement examination, conducted in 
November 1973, reflecting diagnoses of hypertension and 
arteriosclerotic heart disease; at that time, the examiner 
indicated that the veteran had elevated blood pressure 
reading since 1967.  The evidence further included a February 
1983 medical statement, indicating that the veteran became 
aware that he suffered from hypertension in 1956.  Another 
medical statement, dated in February 1983, reported that the 
veteran had been taking medication for hypertension since 
1967.  

Evidence received since the May 1989 RO decision includes 
private medical records reflecting clinical evaluation and 
treatment for hypertension and heart disease, VA progress 
notes also reflecting treatment for hypertension and heart 
disease, and a lay statement unrelated to the veteran's heart 
complaints.  In addition, the record contains statements from 
the veteran asserting that he developed hypertension and 
heart disease while on active duty in service.  

The above-referenced evidence received since the RO's May 
1989 denial does not relate to any unestablished fact 
necessary to substantiate the claim for service connection 
for hypertension and heart disease.  In other words, it does 
not include any competent medical evidence that the veteran 
manifested high blood pressure or heart disease while on 
active duty or during active duty for training in 1956; nor 
is there any evidence of hypertension or heart disease within 
one year following the veteran's discharge from service.  
Moreover, there is no competent medical evidence of a medical 
opinion relating current findings of hypertension and heart 
disease to service.  Rather, this evidence reflects only that 
the veteran continues to assert that his hypertension and 
heart disease began during his military service.  The Board 
notes that these assertions merely reiterate the veteran's 
assertions advanced in connection with the prior claim; 
hence, such evidence is cumulative and not "new" for the 
purposes of reopening the claim.  

Moreover, as a layperson without the appropriate medical 
training and experience, the veteran is not competent to 
provide a probative opinion on a medical matter, such as 
whether the currently claimed disability, in fact, exists, or 
whether there exists a medical relationship between that 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Accordingly, where, 
as here, resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In the absence of new and material evidence to reopen the 
claim for service connection for hypertension and 
arteriosclerotic heart disease, the petition to reopen must 
be denied, and the May 1989 RO determination remains final.  

IV.  Legal analysis -- Service connection.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  This does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus or 
link between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required. So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for pleural changes or fibrosis, secondary 
to asbestos exposure.

The veteran is seeking service connection for pleural changes 
or fibrosis.  He maintains that he was exposed to asbestos 
when he worked with a transportation battalion in service in 
1950.  

The veteran's DD Form 214 reveals that he served in a 
headquarters unit in military service.  Service medical 
records appear to have been lost in a fire at the NPRC in 
1973.  The report from the Office of the Surgeon General 
shows that the veteran was seen on sick call in May, June and 
July 1951; however, no specific disability was listed.  
Therefore, there is no medical evidence of in-service 
treatment for pleural changes.  There is no official 
documentation of record that the veteran was exposed to 
asbestos during his active service.  

Private medical records from several doctors dated from May 
1986 to August 1994 include an x-ray report with findings of 
"calcification within the right diaphragmatic pleura, which 
could be secondary to old asbestos exposure."  Specifically, 
a June 1993 x-ray study indicated that pleura were noted on 
the right, which could be due to old asbestos exposure.  
However, these private medical records do not contain any 
diagnosis of asbestosis.  Moreover, there is no medical 
opinion relating the veteran's lung disorder to his active 
service including any exposure to asbestos.  

In several statements, the veteran has contended it was his 
opinion that he suffers from a lung condition as a result of 
his exposure to asbestos during service.  However, there is 
no evidence of record that the veteran has specialized 
medical knowledge.  Thus he is not competent to offer medical 
opinion as to cause or etiology of the claimed disability.  
See Grottveit v. Brown, 5 Vet. App. at 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494.  Therefore, the veteran's bare 
assertions without a supporting medical opinion are not 
sufficient to show entitlement to service connection for 
pleural changes or fibrosis due to asbestos exposure.  

Overall, the medical evidence of record does not demonstrate 
that service connection is warranted for pleural changes or 
fibrosis as due to asbestos exposure.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection for pleural 
changes or fibrosis due to asbestos exposure, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

To the extent the Board has determined that new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for pleurisy and residuals of a left 
spontaneous pneumothorax, the appeal as to this issue is 
granted.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for 
arteriosclerotic heart disease, so the appeal as to this 
issue is denied.  

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for hypertension, 
so the appeal as to this issue is denied.  

Service connection for pleural changes or fibrosis, secondary 
to asbestos exposure, is denied.  

REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Service connection for pleurisy and residuals of a left 
spontaneous pneumothorax.  Having determined that the 
veteran's claim of entitlement to service connection for 
pleurisy and residuals of a left spontaneous pneumothorax is 
reopened, the Board finds that further evidentiary 
development is warranted.  The Board finds that the veteran 
should be afforded an examination and that a medical opinion 
should be obtained concerning whether there is a nexus 
between the claimed disorders and the veteran's military 
service.  38 C.F.R. § 3.159(c) (2003).  

Service connection for hearing loss and tinnitus.  VA is 
obliged to provide an examination if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:

?	the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a 
current disability;
?	establishes that the veteran suffered an event, injury 
or disease in service; 
?	the record indicates that the disability or signs and 
symptoms of disability may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability. 

38 C.F.R. § 3.159(c)(4) (2004); see also 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The veteran was afforded a VA examination in February 2003, 
at which time he reported that he developed hearing loss in 
the mid 1950's.  He reported being exposed to excessive noise 
when he was in field artillery and around tanks and gunfire 
for three years.  He also reported a specific incident in 
1954, when a shell exploded nearby and he had difficulty 
hearing afterwards for several days.  Periodically he has 
tinnitus in his right ear.  An audiological examination 
revealed mild to moderate sensorineural hearing loss in both 
ears.  However, no diagnosis of tinnitus was reported and the 
examiner did not opine as to the etiology of the veteran's 
bilateral hearing loss.

In the present case, there is evidence of current hearing 
loss and tinnitus.  There is also evidence that the hearing 
loss may be associated with active military duty based on the 
veteran's allegations of symptomatology he experienced, which 
would indicate exposure to acoustic trauma in service.  But, 
as noted above, no opinion as to the etiology of his hearing 
loss and tinnitus has been obtained.  And one is needed to 
decide his appeal, especially in light of the VCAA.  38 
U.S.C.A. § 5103A(d) (West 2002).

Entitlement to a TDIU.  Finally, the veteran's claim for a 
total disability rating based on individual unemployability 
(TDIU) should be deferred pending the development of the 
service connection claims.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA for the following actions: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers who have treated 
him for his claimed pleurisy and 
residuals of a left spontaneous 
pneumothorax, as well as for hearing loss 
and tinnitus --the records of which have 
not already been obtained.  The RO should 
obtain copies of all indicated records. 

2.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA respiratory examination, 
in order to determine the nature and 
extent of any currently present 
respiratory disability found on 
examination.  The claims folder must be 
made available to the examiner prior to 
the examination.  The examiner must 
indicate that a review of the claims file 
was made.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the 
veteran currently suffers from pleurisy 
and/or residuals of a left spontaneous 
pneumothorax related to service or any 
incident thereof. 

3.  The RO should return the claims 
folder to the examiner who conduced the 
audiometric examination of the veteran in 
February 2003 for opinions as to as to 
the following questions:

?	Is it at least as likely as not that 
the veteran's hearing loss was 
caused by his presumed noise 
exposure in service.

?	Does the veteran meets the criteria 
for a diagnosis of tinnitus, and if 
so, is the tinnitus due to his 
presumed noise exposure in service?  
If not, is the tinnitus secondary to 
his hearing loss.

If the examiner feels that another 
examination would be helpful in 
formulating opinions, or if this examiner 
is no longer available, the veteran 
should be scheduled for another 
audiometric examination.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his attorney should be 
furnished an appropriate supplemental 
statement of the case (SSOC), which 
summarizes the pertinent evidence and all 
applicable laws and regulations, and 
reflects detailed reasons and bases for 
the decisions reached.  They should then 
be afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



